DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5, 14 and 41-54 are rejected under 35 U.S.C. 103 as being unpatentable over Donaher et al (US 2012/0015461 A1) in view of Stagaman (U.S.Pat. 5,563,684). 
[AltContent: arrow]                               
    PNG
    media_image1.png
    565
    456
    media_image1.png
    Greyscale
 monolith
	As to claims 1, 47 and 51, Donaher discloses a stage for supporting a substrate (130) and a corresponding method comprising substantially all features of the instant claims such as: a base (140) positioned below an optical system ( 120 or 160), the base being characterized by a surface 
	As to claim 3, wherein the flatness is over a subregion of the base. 
            As to claim 4, wherein the subregion is proud of a surrounding surface of the base. 
            As to claim 5, wherein the subregion is below a surrounding surface of the base (see figure 1B).
            As to claim 14, it is noted that an upper surface of the chuck (132) must be provided with means (such as: vacuum or electrostatic or mechanical means) for securing a substrate (130) thereto in close conformity with the chuck, as intended. 
	As to claim 42, wherein the base is comprises of at least one monolith (bellow or damper)  with an upper surface of a tile (see figure 1B, as reproduced above). 
As to claim 44, wherein the chuck (132) conforms to a geometry of the base (140) while moving relative to the base (see paragraph [0034]).
        As to claims 45 and 50, wherein the optical system is a projection camera that provides lithographic exposure of the substrate (see paragraph [0033]). 
      As to claim 46, wherein the substrate processing includes inspection which performed by an optical inspection device (see paragraphs [0029; 0032]).
Donaher does not specifically disclose the chuck (132) having elasticity as recited in the claims.  This feature is well known per se.   For example, Stagaman discloses a chuck having elasticity (see col.2, lines 10-13; abstract).   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ an elastic layer on the top of the chuck of Donaher as suggested by Stagaman for the purpose of preventing the deformation of the substrate. 
As to claims 2, 41, 48-49 and 52-53, Donaher as modified Stagaman, discloses a stage for supporting a substrate and comprising substantially all of the limitations of the instant claims as demonstrated above.  Donaher does not expressly disclose the specific range of the flatness of the base as recited in the instant claims. For the purpose of improving the quality of the images of the substrate, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to determine the range of the flatness of the base of Donaher as recited in the instant claims since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
As to claims 43 and 54, Donaher lacks to show at least one monolith with an upper surface of epoxy.  It would have been obvious to  one having ordinary skill in the art before the effective filling date of the claimed invention to employ at least one monolith with an upper surface of epoxy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

4.	Claims 1, 3-5, 14,  42, 44-47, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki (US 2009/0233234 A1) in view of Miyajima (US 2005/0185166 A1).

    PNG
    media_image2.png
    345
    438
    media_image2.png
    Greyscale

As to claims 1, 47 and 51,  Shibazaki discloses a stage for supporting a substrate (W) and a corresponding method comprising substantially all features of the instant claims such as: a base (12) positioned below an optical system (PL), the base being characterized by a surface having a flatness and a size that is at least a size of a field of view of the optical system (see figure 1); and a chuck (WTB) that substantially conforms to the surface of the base  so that the chuck has the flatness of the base to allow for substrate processing. 
	As to claim 3, wherein the flatness is over a subregion of the base. 
            As to claim 4, wherein the subregion is proud of a surrounding surface of the base. 
            As to claim 5, wherein the subregion is below a surrounding surface of the base (see figure 1).
            As to claim 14, an upper surface of the chuck (WTB) is provided with means (vacuum or electrostatic) for securing a substrate (W) thereto in close conformity with the chuck (see paragraph [0062]).
	As to claim 42, wherein the base is comprises of at least one monolith (bellow or damper)  with an upper surface of a tile (see figure 1, as reproduced above). 
As to claim 44, wherein the chuck (WTB) conforms to a geometry of the base (12) while moving relative to the base (see paragraph [0063]).
        As to claims 45 and 50, wherein the optical system is a projection camera that provides lithographic exposure of the substrate (see paragraph [0054-0055]). 
      As to claim 46, wherein the substrate processing includes inspection which performed by an optical inspection device (see paragraphs [0060]).
Shibazaki does not expressly disclose specifically disclose the chuck  having elasticity as recited in the claims.  This feature is well known per se.   For example, Miyajima discloses a chuck having elasticity (see paragraph [0033]).   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ an elastic layer on the top of the chuck of Shibazaki as suggested by Miyajima for the purpose of preventing the deformation of the substrate.

Response to Amendment/Arguments
5.	Applicant’s amendment filed March 8, 2021 has been entered.  Independent claim 1 has been amended.  Applicant’s arguments in conjunction with the amendment have been carefully reviewed but have been traversed in view of new ground of rejections as set forth above. 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/5/2021




/HUNG NGUYEN/Primary Examiner, Art Unit 2882